Citation Nr: 1828275	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disability. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.  


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The Veteran filed notice of disagreements (NOD) with the rating decisions in May 2013 and June 2014.  Statement of the cases (SOC) were issued in June 2014 and May 2016, and the Veteran perfected his appeal in June 2014 and July 2016.

In March 2016, the Board reopened the Veteran's claim for service connection for a right wrist disability, denied an initial compensable rating for a heart disability, and granted entitlement to a 10 percent rating, but no higher, for right knee patellofemoral syndrome.   

The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2017 Memorandum Decision, the Court affirmed the Board's decision as to a heart condition and set aside the Board's decision addressing a right knee condition and remanded it for further adjudication.

In addition, the Board remanded the issue of entitlement to an increased rating for PTSD as the RO had not issued an SOC after the Veteran filed an NOD.  The Board also remanded the issue of service connection for a right wrist disability for a new VA examination.  An SOC regarding the issue of PTSD was issued in May 2016, and the Veteran was afforded a VA examination for his right wrist disability in March 2017.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue(s) of entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right wrist disability did not have its onset in-service and is not related to his active service.  

2.  The Veteran's PTSD has not resulted in occupational and social impairment with reduced reliability and productivity or greater disability.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disability have not all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for an initial rating in excess of 30 percent disabling for PTSD have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection, Right Wrist Disability 

The Veteran contends that his wrist began to hurt in April 2003, while working with a heavy crane and chains in-service.  As such, he believes that his right wrist disability is related to service.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The March 2017 VA examination found the Veteran was diagnosed with tendonitis of the wrist.  Therefore, the first element of service connection has been met.   

The Veteran's service treatment records (STRs) do not contain treatment for or symptoms of a right wrist condition in service.  A June 2005 separation examination indicated a normal musculoskeletal system and normal upper extremities.  As such, there is no evidence in the STRs to support an in-service incurrence of the disease or injury.  However, even if an in-service incurrence was conceded based on the Veteran's lay statement, the evidence is against a finding of a nexus between the Veteran's service and his currently diagnosed tendonitis. 

The Veteran attended a VA wrist examination in March 2017.  The March 2017 examiner stated that the Veteran's right wrist disability was less likely than not incurred in or caused by service.  The examiner noted that the Veteran did not have any treatment for a wrist condition in service and did not report a wrist condition on his separation physical.  The examiner noted that the Veteran's treating records indicate only one diagnosis of a wrist condition by the private physician a number of years after service.  

The Board notes that in a June 2012 private chiropractor noted, P.Y., D.C., stated that the Veteran had a right wrist condition that was service connected.  However, the private provider did not provide any rationale as to why he believed the wrist condition was related to or caused by service.  As such, this opinion is of minimal probative value.  

The Board has also considered the Veteran's statements that his current wrist disability is related to his service.  However, whether the Veteran's wrist disability is related to his active service is a complex medical questions, and is not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  The claims file does not contain any probative evidence relating the Veteran's wrist disability to his service.  

The preponderance of the evidence is against the grant of service connection on a direct basis.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.   

II.  Increased Rating, PTSD 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently evaluated as 30 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  See 38 C.F.R. § 4.130. 

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and has not resulted in total occupational and social impairment.  As such, the Veteran's PTSD does not approximate the criteria for a rating in excess of 30 percent.  

The Veteran was afforded a VA examination in June 2012.  The Veteran reported symptoms of anxiety, anger, and difficulty concentrating.  The mental status examination revealed no suicidal or homicidal ideation, with logical thought process and no paranoia or delusional thinking.  The Veteran reported that he had been married for 10 years with two sons and he was enrolled in a computer information program at a university.  The examiner stated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks on during period of significant stress, or; symptoms controlled by medications.  

The Veteran was afforded an additional VA examination in February 2013.  The Veteran reported hypervigilance, nightmares, and difficulty concentrating.  The Veteran did not report suicidal ideation, panic attacks, or memory impairment.   The Veteran stated that he spends most of his time on schoolwork and is attending school full-time.  The examiner stated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks on during period of significant stress, or; symptoms controlled by medications.  

The Veteran attended a private psychologist evaluation in June 2012.  The Veteran reported flashbacks, nightmares, insomnia, and avoidance behavior.   The mental status examination indicated below normal concentration, insight, and judgment, normal memory, no suicidal ideation, but with intermittent homicidal ideation.  The psychologist noted social and work related functional impairments and significant cognitive difficulties.   

The Veteran has had mental health treatment at Lake Baldwin VA Medical Center throughout the period on appeal.  These treatment records endorse symptoms difficulty sleeping, anxiety, and difficulty concentrating, consistent with the symptoms reported on the VA examinations.  The treatment records also show the Veteran consistently denied hallucination and suicidal ideation, and mental status examinations show normal thought process, normal memory, and good insight and judgement.  

Of note, the Veteran was referred for a VA neuropsychology evaluation in June 2013 to assess his neurocognitive functioning as part of a traumatic brain injury (TBI) assessment.  The evaluating VA psychiatrist found that the Veteran's reported level of cognitive problems were more likely than not associated with psychophysiological factors rather than residual effects of a TBI or concussions.  The results of the evaluation indicated his concentration and memory were within functional limits.  The psychiatrist found that the Veteran's overall cognitive performance fell within functional limits and noted that the Veteran was currently enrolled in University classes and was doing well in his coursework.  

The Board finds the June 2012 and February 2013 VA examinations the most probative evidence of record because, collectively, they are more reflective of the Veteran's psychiatric symptoms and how these symptoms affect his social and occupational functioning.  The Board finds the June 2012 private evaluation less probative as it is not supported by the collective evidence of record.  Specifically, although the private psychologist noted intermittent homicidal ideation, the Veteran consistently denied homicidal ideation throughout his VA treatment and was consistently characterized as having no history or risk of homicidal violence.  In addition, while the private provider identified significant cognitive difficulties, the Veteran's VA treatment records and neuropsychological evaluation indicate normal cognitive functioning.  As such, the Board notes the more severe symptoms identified by the private psychologist appear to be outliers as they are not reflected in the VA examinations or in any of the Veteran's treating records, and therefore are not representative of the his level of functioning.   

After a thorough review of the evidence, it appears that although the symptoms associated with the Veteran's service-connected psychiatric disabilities have fluctuated in severity to some degree through the appeal period, they most closely approximate the type of symptoms described in the criteria for the 30 percent disability rating for the entire appeal period.  

While the Veteran has presented with some symptoms described in the criteria for a 50 percent rating, namely disturbances in motivation and mood, this has not caused occupational and social impairment with reduced reliability and productivity.  In addition, while the Board acknowledges the list of symptoms in the rating criteria is not exhaustive, the Veteran has not exhibited a functional impairment consistent with the rating criteria in excess of 30 percent.  As noted above, the Veteran is married, has two children he helps care for, and has attended school full time during the period on appeal.  

The Board acknowledges the Veteran's contention that the February 2013 VA examination was inadequate because the examination was only 30 minutes, the examiner cut the Veteran off, and had a poor attitude.  The Board notes the February 2013 VA examiner's report appears to be accurate portrayal of the Veteran's symptoms, insofar as it is consistent with the June 2012 VA examination and his VA medical center treatment records.  There is a presumption of regularity that government officials have properly discharged their official duties.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004)).  The Veteran's contentions do not rebut this presumption in absence of clear evidence to the contrary.  The Board has considered all the Veteran's reported symptoms and finds that the 30 percent disabling criteria compensates for his reported symptoms, as discussed above.  

Based on the above evidence, the preponderance of evidence is against the assignment of a rating in excess of 30 percent disabling at any point during the appeal period.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a right wrist disability is denied.  

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  


REMAND

In the September 2017 Memorandum Decision, the Court found the August 2012 right knee VA examination did not address pain with weight-bearing or explain why such testing was not possible.  As such, the examination is not compliant with Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Court found that remand is warranted for VA to provide a medical examination that complies with the law.  

As this claim is being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide Veteran and his representative the required notice and opportunity to respond.

2.  After obtaining any outstanding treatment records, ensure that the Veteran is scheduled for an appropriate VA examination with a VA examiner who has not previously examined him.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

If the examiner determines the Veteran is not currently suffering from a flare of any conditions, the examiner must also ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  The examiner must offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time. 

A complete rationale for all opinions expressed is required.  If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner must comment on the functional impairment caused by the Veteran's right knee disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remain denied, a supplemental SOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


